MEMORANDUM **
Martin Carl Kruse appeals from the 68-month sentence imposed, following his guilty-plea conviction for knowingly and unlawfully attempting to manufacture methamphetamine, or aiding and abetting another attempting to manufacture methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Kruse contends that the district court erred in imposing a seven-level upward adjustment, pursuant to U.S.S.G. § 2D1.1(6)(B), for creating a “substantial risk of harm to human life.” We disagree. The district court properly applied the relevant factors enumerated in the commentary accompanying § 2D1.1, in determining that this particular manufacturing operation created a substantial risk of harm to human life. See U.S.S.G. § 2Dl.l(b)(6)(B) cmt. n. 20(A); see also United States v. Staten, 466 F.3d 708, 715 (9th Cir.2006) (requiring consideration of each factor and the extent to which it pertains to the facts of a particular case).
Kruse’s motion to expedite, filed on July 25, 2007, is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.